Citation Nr: 0940193	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for a musculoskeletal 
disability, including joint pain, shoulder impingement, 
bursitis, lumbalgia, fibromyalgia, knee pain, upper back 
pain, and left triceps tendonitis, also claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a lower 
gastrointestinal disability, including diarrhea, irritable 
bowel syndrome, hemorrhoids, ulcers of the colon, and upper 
quadrant pain, also claimed as due to an undiagnosed illness.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle sprain.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of back strain with degenerative disc disease, T-
12, L1, L3-4, and L4-5, prior to November 8, 2007.

6.  Entitlement to an increased evaluation for residuals of 
back strain with degenerative disc disease, T-12, L1, L3-4, 
and L4-5, currently evaluated as 20 percent disabling. 

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 
1970 and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1999, the Board issued a decision, 
which in pertinent part, denied service connection for a 
hearing loss disability and a musculoskeletal disability 
(other than the specific joints that are service connected).  
The Board also remanded the issues of service connection for 
a gastrointestinal disability, increased ratings for back and 
left ankle disabilities, and the TDIU issue.  The January 
1999 decision was appealed to the Court of Appeals for 
Veterans Claims (Court).  In December 2000, a joint remand 
was issued which vacated the Board's January 1999 decision.  

In August 2001, the Board remanded the Veteran's claim to the 
RO for additional development.  

In a February 2006 decision, the Board, in addition to 
denying numerous issues on appeal, also granted service 
connection for a gastrointestinal disability, diagnosed as 
gastroesophageal reflux disease (GERD).  The Board then 
remanded the issues of entitlement to service connection for 
hearing loss; entitlement to service connection for lower 
gastrointestinal disability, including diarrhea, irritable 
bowel syndrome, hemorrhoids, ulcers of the colon, and right 
lower and upper quadrant pain, as due to an undiagnosed 
illness; entitlement to service connection for a 
musculoskeletal disability, including joint pain, shoulder 
impingement, bursitis, lumbalgia, fibromyalgia, knee pain, 
upper back pain, and left triceps tendonitis, as due to an 
undiagnosed illness; entitlement to an increased rating for 
service-connected residuals of a left ankle sprain, rated as 
10 percent disabling; entitlement to an increased rating for 
service connected residuals of back strain with degenerative 
disc disease, T12-L1, L3-4, and L4-5, then evaluated as 10 
percent disabling; and the TDIU.

Thereafter, the Louisville, Kentucky RO assumed jurisdiction.  

In a May 2008 rating determination, the RO increased the 
Veteran's disability evaluation for his residuals of back 
strain with degenerative disc disease, T-12, L1, L3-4, and 
L4-5 from 10 to 20 percent and assigned an effective date of 
November 8, 2007.  As a result of the RO's actions, the Board 
has listed the issues as such on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

A review of the Veteran's treatment records reveals that his 
in receipt of Social Security Disability benefits.  The Board 
notes that a copy of the February 1997 Social Security 
Administration (SSA) decision awarding the Veteran benefits 
has been associated with claims folder on two separate 
occasions.  However, it does not appear that any attempts 
have been made to obtain the records that were used in 
reaching this determination.  The Board observes that the 
list of exhibits used in reaching this determination shows 
numerous entries.  

The Board notes that VA has an obligation to obtain copies of 
all Social Security decisions and the records underlying 
those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and all 
records of medical treatment and 
examination associated with the grant of 
disability benefits to the Veteran should 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If any of the claims 
remain denied, the Veteran should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

